The papers on appeal reveal that in 1956 defendant made a similar coram nobis application in the County Court, Kings County; that such prior application was based on the identical claims which defendant now urges on this appeal; and that after a hearing defendant’s claims were determined adversely to him and such prior application was denied on June 28, 1956. A comparison of the minutes of that hearing with the petition here reveals that no new or different grounds are now urged in support of the relief sought. Nor do the defendant’s present papers reveal the existence of new or additional evidence of sufficient merit or substance *926bearing on the questions raised. Hence, the court was not required to hold a new hearing (People v. Sullivan, 4 N Y 2d 472). Beldock, P. J., Kleinfeld, Brennan, Babin and Hopkins, JJ., concur.